DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO WO 2020/009795 in view of Shin (US-2018/0146078).
 	The WIPO WO 2020/009795 reference shows an embodiment of an extendable grip for a mobile device in Figure 3 comprising a base (220) configured to couple with a mobile device, a plurality of elastic elements (206) terminating at a first lower end at a common connection hub (202) that is coupled to the base (220), and a top (216) coupled to the upper ends of the elastic elements such that the top is normally biased towards a neutral position by the combined action of the elastic elements.  This WIPO (‘795) embodiment does not show magnets for biasing the top and base towards each other as called for in the above claims of the instant application.
	However, Shin shows an extendable grip similar in function to the WIPO (‘795) embodiment, but Shin’s grip includes magnets (141a, 141b, 142a, 142b) that can be mounted on the base, top, or both (see Figs. 14 and 15) to bias the top and base towards a collapsed position.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or magnets on the base and/or top of the WIPO (‘795) grip assembly, as taught by Shin, as an effective means of maintaining the top in a collapsed position until such a time when a user expands the grip for holding the mobile device.
 	Regarding claim 6, Shin discloses a rounded cross-section for its elastic elements (see paragraph [0092]).
	In regard to claims 8 and 9, Shin shows an embodiment (Figs. 4 and 5) having detents (161) and corresponding detent holes (162) that can be formed in either the top or base.
 	Regarding claims 10 and 13, it would have been an obvious choice of mechanical design to form the resulting assembly as thin as possible so that it would no snag or otherwise interfere with a user’s pocket when in a collapsed position.
	In regard to claim 11, Shin shows an embodiment (Fig. 19) that includes a recessed seat (123) for accommodating a magnet.

Response to Arguments
 	Applicant’s arguments with respect to claims 1-6 and 8-13 have been considered but are moot because the new ground of rejection relies on the Figure 3 embodiment of the WIPO WO 2020/009795 reference as the base reference in the above 103 rejection.  This embodiment was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-22 are allowed.  (note: it appears that the word “the” in the penultimate line of claim 14 should be deleted for grammatical purposes)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stime (US-10,638,627) shows an expandable grip comprising a base (111), a top (112), and a plurality of elastic elements (131,132,133,134).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/17/2022